DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on March 1, 2011 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,808,096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Response to Amendment
The amendment to claims 1, 2, 4, 5, 6 and 8, submitted March 1, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 5 - 6, filed March 1, 2022, with respect to the rejection of claims 1, 20, 13 – 15, 17, 19, 20, 23 – 27, 30 and 31 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendments.  The 
Applicant’s arguments, see page 6, filed March 1, 2022, with respect to the rejection of claims 1, 2, 4, 5, 6, 8, 10, 13, 14, 15, 17, 19, 20, 23 - 27, 30 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4,7,8 - 14, 17 and 18 of U.S. Patent No. 10,808,096 have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer.  The rejection of claims 1, 2, 4, 5, 6, 8, 10, 13, 14, 15, 17, 19, 20, 23 - 27, 30 and 31 on the ground of nonstatutory double patenting has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 6, 8, 10, 13, 14, 15, 17, 19, 20, 23 – 27, 30 and 31 are  allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on March 1, 2022 and the arguments therein. Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any references which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622